                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          )
 In re:                                                         Chapter 11
                                                          )
 MOLYCORP MINERALS, LLC, et al.,1                         )     Case No. 15-11371 (CSS)
                                                          )
                                                          )
                   Debtors.                               )     (Substantively Consolidated)

     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC HEARING
                      ON MAY 18, 2020 AT 11:00 A.M. (ET)2

 UNCONTESTED MATTERS WITH CERTIFICATE OF NO OBJECTION OR
 CERTIFICATION OF COUNSEL

1.        Chapter 11 Trustee’s Motion for Entry of a Final Decree Closing the Chapter 11 Cases of
          Molycorp Minerals, LLC and Certain Affiliated Debtors and Granting Related Relief
          (Filed: 03/09/2020) [Docket No. 631]

          Related Documents:

                                 a. Chapter 11 Trustee’s Final Report in Chapter 11 Cases
                                    [05/14/2020 [Docket No. 644]

                                 b. Certificate of No Objection to Motion For Entry of A Final Decree
                                    Closing The Chapter 11 Cases of Molycorp Minerals, LLC and
                                    Certain Affiliated Debtors and Granting Related Relief (Filed:
                                    05/14/2020) [Docket No. 645]

                                 c. Proposed Order (Filed: 05/14/2020)

          Response Deadline:           March 23, 2020 at 4:00 p.m. (ET)

          Responses Received:          None.



 1
   The following 6 entities (the last four digits of their respective taxpayer identification numbers, if any, follow in
 parentheses) were the debtors in these cases and were substantively consolidated under the Plan: Molycorp
 Minerals, LLC (4170); Industrial Minerals, LLC; Molycorp Advanced Water Technologies, LLC (1628); PP IV
 Mountain Pass, Inc. (1205); PP IV Mountain Pass II, Inc. (5361); and RCF IV Speedwagon Inc. (0845).

 2
    Please note that the telephonic hearing is before the Honorable Christopher S. Sontchi, United States Bankruptcy
 Judge of the United States Bankruptcy Court for the District of Delaware, 824 N. Market Street, 5th Floor,
 Courtroom No. 6, Wilmington, Delaware 19801. Parties may arrange to participate by telephonic appearance in the
 hearing by notifying CourtCall by phone (866-582-6878) or by facsimile (866-533-2946) no later than 12:00 p.m.
 (ET) one business day prior to the hearing. Chambers (302-252-2888) must be contacted regarding any late requests
 for telephonic appearances.


 DMEAST #41002456 v1
       Status: A certificate of no objection has been filed and, unless the Court has questions,
       no hearing is necessary.



Dated: May 14, 2020                            /s/ Matthew G. Summers
Wilmington, Delaware                           Tobey M. Daluz (No. 3939)
                                               Matthew G. Summers (No. 5533)
                                               Leslie C. Heilman (No. 4716)
                                               Laurel D. Roglen (No. 5759)
                                               BALLARD SPAHR LLP
                                               919 North Market Street, 11th Floor
                                               Wilmington, DE 19801-3034
                                               Telephone: (302) 252-4465
                                               Facsimile: (302) 252-4466
                                               E-mail: daluzt@ballardspahr.com
                                                       summersm@ballardspahr.com
                                                       heilmanl@ballardspahr.com
                                                       roglenl@ballardspahr.com
                                                   and
                                               Vincent J. Marriott, III*
                                               BALLARD SPAHR LLP
                                               1735 Market Street, 51st Floor
                                               Philadelphia, PA 19103
                                               Telephone: (215) 864-8236
                                               Facsimile: (215) 864-9762
                                               E-mail: marriott@ballardspahr.com
                                               (*Admitted Pro Hac Vice)
                                               Counsel for Paul E. Harner as Chapter 11
                                               Trustee




DMEAST #41002456 v1                            2
